EXHIBIT 99.1 Internet Gold's Second Quarter Earnings Release for 2014 Scheduled For August 7, 2014 Ramat-Gan, Israel July 31, 2014, Internet Gold Ltd. (NASDAQ/TASE: IGLD), today announced that it will release its Second quarter results for 2014, on Thursday, August 7, 2014. About Internet Gold Internet Gold is a telecommunications-oriented holding company which is a controlled subsidiary of Eurocom Communications Ltd. Internet Gold’s primary holding is its controlling interest in B Communications Ltd. (TASE and Nasdaq: BCOM), which in turn holds the controlling interest in Bezeq, The Israel Telecommunication Corp., Israel’s largest telecommunications provider (TASE: BEZQ). Internet Gold’s shares are traded on NASDAQ and the TASE under the symbol IGLD. For more information, please visit the following Internet sites: www.eurocom.co.il; www.igld.com; www.bcommunications.co.il; www.ir.bezeq.co.il For further information, please contact: Idit Cohen – IR Manager idit@igld.com / Tel: +972-3-924-0000 Investor relations contacts: Hadas Friedman-Investor Relations Hadas@km-ir.co.il/ Tel: +972-3-516-7620
